  Case 20-04009-elm Doc 8-4 Filed 03/24/20          Entered 03/24/20 19:40:32      Page 1 of 26



                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS


In re:



DWAYNE PAUL BRIDGES,                                              Chapter 7



         Debtor.                                           Case No.: 19-44181

___________________________/



KAPITUS SERVICING, INC, AS
SERVICING AGENT FOR TVT CAPITAL
LLC,

                                                          Ad. Pro. No. __________20-04009

                Plaintiff,

         v.



DWAYNE PAUL BRIDGES,



                Defendant.

                                             /



                                 KAPITUS SERVICING, INC.’S
                             AMENDED COMPLAINT TO DETERMINE
                              NON-DISCHARGEABILITY OF DEBT

          Kapitus Servicing, Inc., formerly Colonial Funding Network, Inc., as servicing agent

 for TVT Capital, LLC (“Kapitus” or the “Plaintiff”), by and through its undersigned attorneys
Case 20-04009-elm Doc 8-4 Filed 03/24/20                       Entered 03/24/20 19:40:32               Page 2 of 26



    files this Amended Complaint1 under section 523 of Title 11 of the United States Code, 11

    U.S.C. §§ 101 – 1532 (as amended, the “Bankruptcy Code”) objecting to the dischargeability

    of a pre-petition debt owed by Defendant Dwayne Paul Bridges (“Bridges” or the “Debtor”) to

    Kapitus and in support hereof alleges as follows:

                                       JURISDICTION AND VENUE

         1.       This is a core proceeding under 28 U.S.C. §157(b)(2)(I) and is brought pursuant

to section 523 of the Bankruptcy Code and rule 4007 of the Federal Rules of Bankruptcy

Procedure.

         2.       Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 157 and

1334.

         3.       Venue over the instant action properly lies in this Court pursuant to 28 U.S.C.

§1409(a) because this Complaint arises in Debtor’s chapter 7 bankruptcy case.

         4.       If the Court should find that this is not a core proceeding, PlaintiffKapitus

consents to entry of final judgment by the Court.12

         5.       This Adversary Proceeding relates to In re Dwayne Paul Bridges, Case No.

19-44181 (Bankr. N.D. Texas) (Chapter 7), now pending in this Court (the “Bankruptcy Case”).




1
    Kapitus files this Amended Complaint pursuant to rule 15(a)(1)(B) of the Federal Rules of Civil Procedure.
  For convenience for the Court and the Debtor, attached hereto is a redline reflecting the changes from the original
  Complaint.
12
      Notwithstanding any of the allegations and claims herein, the institution of this Adversary Proceeding, the
   filing of this complaint and any other appearance in this Adversary Proceeding and in the above-referenced
   bankruptcy case (the “Bankruptcy Case”), including the submission of motions, opposition papers, and entry of
   orders, is without waiver, and express reservation, of any and all of Plaintiff’s rights, defense and remedies
   available at law and in equity, including, without limitation, under the Agreement (as defined below), Uniform
   Commercial Code, any other applicable federal or state law and/or commercial code, and the Federal
   Arbitration Act, 9 U.S.C. § 1 et seq. If and when Plaintiff shall file a proof of claim in the Bankruptcy Case (the “
   Proof of Claim”), Plaintiff expressly incorporates any reservation of rights that it shall incorporate in the Proof of
   Claim.

KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 2
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20           Entered 03/24/20 19:40:32       Page 3 of 26



                                        THE PARTIES

      6.       Plaintiff Kapitus, is a Virginia Corporation, and at all relevant times maintained

its offices formally located at 211 Bulifants Blvd., Suite E, Williamsburg, VA 23188 and

currently located at 2500 Wilson Boulevard, Suite 350, Arlington, VA 22201 and 120 West 45th

Street, New York NY 10036.

      7.       Upon information and belief, Dwayne Paul Bridges is a natural person and is a

resident of the state of Texas residing at 920 Lynch Bend Rd. Springtown, TX 76082.

      8.       Upon information and belief, Debtor operated License to Chill Heating and Air,

Inc. (“Merchant”) with its principal place of business located at 1150 Blue Mound Rd. W. Ste

201.201., Haslet, Texas 76052. Merchant is a Texas corporation. Upon information and belief,

at all times relevant hereto, the Debtor was Merchant’s owner and representative, controlled

Merchant, and made all decisions and statements to PlaintiffKapitus relevant to the issues herein.

      9.       PlaintiffKapitus is a secured creditor of Merchant and an unsecured creditor of

Debtor with a claim against both in the amount of $145,306.35 (along with additional costs, fees,

expenses, and interest), as of October 10, 2019,2019 (the Debtor’s petition date) pursuant to the

Revenue Based Factoring (RBF/ACH) Agreement executed by Debtor, as defined and more fully

detailed below. The claim itemization is attached hereto as Exhibit A.

                                 GENERAL ALLEGATIONS

     10.       Debtor filed for bankruptcy under chapter 7 of the Bankruptcy Code on October

10, 2019. [Doc. No. 1].

     11.       Pursuant to Official Form 309A filed on October 10, 2019, the deadline to object

to discharge is Monday, February 3, 2010. [Doc. No. 8].

     12.       Accordingly, this Complaint is timely filed.


KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 3
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20            Entered 03/24/20 19:40:32          Page 4 of 26



                            SPECIFIC FACTUAL ALLEGATIONS

      13.       On or about June 9, 2016, Bridges, on behalf of Merchant, applied for financing

with Kapitus.    Bridges had a pre-funding call with Kapitus on or about June 9, 2016 during

which Bridges stated to Kapitus that (a) there were no material changes in the Merchant’s

business, (b) the Merchant was current on all payments to its landlord, (c) Merchant was current

on its taxes, including all federal, state and payroll taxes, (d) Merchant did not expect any tax

liens to be filed, (e) Merchant was not in arrears on any loans, and (g) Bridges understood that

false statements constitute fraud.

      14.       The relevant portions of the pre-funding call are transcribed below:

                Kapitus: We just have a couple of security questions to review.

                Kapitus: First have there been any important changes to your business or that
                impact your business since the last time we funded?

                Bridges: No.

                Kapitus: and how is the relationship with your landlord?

                Bridges: Oh, Fantastic.

                Kapitus: Are you able to make all payments on schedule?

                Bridges: Yes.

                Kapitus: So you are up to date with and current with your business property?

                Bridges: Yes.

                Kapitus: Are you also current with your taxes including federal state and payroll
                taxes?

                Bridges: Yes.

                Kapitus: You don’t expect a tax lien to be filed, do you?

                Bridges: No.




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 4
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20           Entered 03/24/20 19:40:32    Page 5 of 26



              Kapitus: Do you anticipate having to close your business over the next 12 months,
              for any reason including planned vacations, renovations you might have,
              seasonality, or slowed business periods?

              Bridges: Yes.

              Kapitus: You have reason to close?

              Bridges: Oh no! I’m sorry, No I don’t have reason to close…but yeah were good.

              Kapitus: Have you been planning or is there any reason why you may want to
              move locations or even sell your business?

              Bridges: No.

              Kapitus: Have you been planning, or do you have any reason to believe you may
              need to file for bankruptcy?

              Bridges: Oh no.

              Kapitus: Do you currently have a balance with any other merchant cash advance
              provider?

              Bridges: Yes.

              Kapitus: What’s the name of that company?

              Bridges: IOU.

              Kapitus: Do you remember what your balance is with them?

              Bridges: Forty-eight.

              Kapitus: Forty-eight thousand?

              Bridges: Yep. Forty-eight thousand.

              Kapitus: Is that the only balance you have?

              Bridges: Uh yeah, and another one called Forward, and its eighteen thousand.

              Kapitus: So we have IOU and Forward, are there any others?

              Bridges: Uh yeah and TVT, of course.

              Kapitus: Oh of course TVT.




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 5
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20          Entered 03/24/20 19:40:32       Page 6 of 26



              Kapitus: Do you understand and recognize that making a false statement or
              misrepresentation can be construed as breach to your contract, or fraud even, and
              subject you to legal action?

              Bridges: Yep.

              Kapitus: Okay. Well if you run into any problems concerning payments, credit
              card processing, or truly any issue you might have, please give us a call and we’ll
              help you through that. To avoid default please notify us immediately if there are
              changes to the business or to your account that can affect payback amount. We
              want to be able to work with you, okay?

              Bridges: Yea TVT has been great.

              Kapitus: Well good. Do you have our number here in case you need to reach out
              to us? The Customer support line?

              Bridges: Yes.

              Kapitus: Okay. Beautiful.

     15.      On or about June 9, 2016, Bridges, in his capacity as owner and representative of

Merchant, and in his individual capacity as guarantor, executed a Revenue Based Factoring

(RBF/ACH) Agreement (hereinafter the “Agreement”) with Kapitus. A true and correct copy of

the Agreement is attached hereto as Exhibit A.B.     The Agreement is governed by New York

law. See Agreement, § 4.5.

     16.      Pursuant to the Agreement, PlaintiffKapitus purchased $140,000.00 of future

receipts, accounts, contract rights and other obligations generated in the course of Merchant’s

business operations (the “Receivables”).      Contemporaneously with the execution of the

Agreement, and as further security, the Debtor executed a personal guaranty (the “Guaranty”),

guaranteeing Merchant’s full performance of all terms and obligations under the Agreement. A

true and correct copy of the Guaranty is attached as part of the Agreement. Under the terms of

the Agreement, Kapitus is designated as the authorized servicing agent to service and enforce the

agreement; including enforcement through legal action.


KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 6
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20            Entered 03/24/20 19:40:32          Page 7 of 26



      17.       On or about June 9, 2019, PlaintiffKapitus paid Debtor $100,000.00 as the agreed

purchase price for the Receivables.        To allow PlaintiffKapitus to collect its purchased

Receivables, the Agreement required Merchant to use only a single, specified depositing account

to deposit all Receivables collected by Merchant (the “Account”), which was designated by the

parties in the Agreement and fully accessible to PlaintiffKapitus. See Agreement, p. 1 & pp. 3–4

§§ 1.1, 2.7. From this account, the Agreement entitled PlaintiffKapitus to collect 9% of the

batch amount of Merchant’s collected receivablesReceivables via Automated Clearing House

(“ACH”) in a daily amount of $829.00 through debits from the Account. See id., pp. 1, 4, §2.7.

The authorization for Kapitus to use the Account to make such transfers is irrevocable by

Merchant without Kapitus’s consent. See id., pp. 3, §1.1

      18.       To avoid disruption, the Agreement prohibited changes to the Account or the

designation of the deposit account except with PlaintiffKapitus’s express written consent. See

id. at p. 3 §1.1.

      19.       In addition to the above terms, by entering the Agreement, Debtor represented,

warranted, and covenanted the following:

                II.         REPRESENTATIONS,              WARRANTIES  AND
                COVENANTS. Merchant represents, warrants and covenants that
                as of this date and during the term of the Agreement:

                2.1 Financial Condition and Financial Information.
                [Merchant’s] bank and financial statements, copies of which have
                been furnished to [Kapitus] and future statements which will be
                furnished hereafter at the discretion of [Kapitus], fairly represent
                the financial condition of Merchant at such dates, and since those
                dates there has been no material adverse changes, financial or
                otherwise, in such condition, operation or ownership of Merchant.
                Merchant has a continuing, affirmative obligation to advise
                [Kapitus] of any material adverse change in its financial condition,
                operation or ownership. . . .



KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 7
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20               Entered 03/24/20 19:40:32           Page 8 of 26



                  2.2 Governmental Approvals. Merchant is in compliance and
                  shall comply with all laws and has valid permits, authorizations
                  and licenses to own, operate and lease its properties and to conduct
                  the business in which it is presently engaged. . . .

                  2.7 Daily Batch Out. Merchant will batch out receipts with the
                  Processor on a daily basis. . . .

                  2.9 No Bankruptcy or Insolvency. As of the date of this
                  Agreement, Merchant represents that it is not insolvent and does
                  not contemplate and has not filed any petition for bankruptcy
                  protection under Title 11 of the United States Code and there has
                  been no involuntary petition under such laws brought or pending
                  against Merchant. Merchant further warrants that it does not
                  anticipate filing any such receivership or bankruptcy petition and it
                  does not anticipate that an involuntary petition will be filed against
                  it. . . .

                  2.10 Additional Financing. Merchant shall not enter into any
                  arrangement, agreement or commitment for any additional
                  financing, whether in the form of a purchase of receivables or a
                  loan to the business with any party other than [Kapitus] without
                  [Kapitus]’s written permission.

                  2.11 Unencumbered Receipts. Merchant has good, complete and
                  marketable title to all Receipts, free and clear of all liabilities,
                  liens, claims, charges, restrictions, conditions, options, rights,
                  mortgages, security interests, equities, pledges, encumbrances of
                  any kind or nature whatsoever or any other rights or interests that
                  may be inconsistent with the transactions contemplated with, or
                  adverse to the interests of [Kapitus].

                  2.12 Business Purpose. Merchant is a valid business in good
                  standing under the laws of the jurisdictions in which it is organized
                  and/or operates, and Merchant is entering into this Agreement for
                  business purposes and not as a consumer for personal, family or
                  household purposes.

Id. at pp. 3–4.

      20.         In executing the Agreement, Debtor agreed that all information provided in forms

and recorded interviews was “true, accurate, and complete in all respects”, and the Agreement

further emphasized that “ANY MISREPRESENTATION MADE BY MERCHANT OR



KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 8
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20            Entered 03/24/20 19:40:32      Page 9 of 26



[DEBTOR] IN CONNECTION WITH THIS AGREEMENT MAY CONSTITUTE A

SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL FRAUDULENT

INDUCEMENT TO OBTAIN FUNDING.” See Agreement at p. 2 (emphasis in original).

      21.      In reliance on the false representations made by Debtor in the Agreement and the

Application, Plaintifffinancial statements provide to Kapitus, Kapitus agreed to purchase certain

of Merchant’s Receivables, as outlined above.

      22.      Almost immediately after its execution by the parties, Debtor and Merchant

materially violated the terms of the Agreement. After making the daily payments from June 29,

2016 through September 1, 2019,August 31, 2016, Merchant and Debtor placed a stop payment

on the Account, in violation of the terms of the Agreement.

      23.      On or about October 21, 2016, and as a result of the default and breach of the

Agreement, Kapitus brought suit against both Merchant and Debtor in the Supreme Court of the

State of New York seeking the amount owed under the Agreement, fees incurred, and for court

costs and attorneys’ fees in bringing the state court action. In total, Kapitus sought Ninety-Nine

Thousand Eighty Six Dollars ($99,086.00) in Receivables and fees due and owing plus interest at

a rate of nine percent per annum, plus attorney’s fees.

      24.      On or about March 20, 2018, the Supreme Court of the State of New York entered

a judgment against Bridges in favor of Kapitus in the amount of One Hundred Thirteen

Thousand Four Hundred Eighty-Nine Dollars 04/XX ($113,489.04). A true and correct copy of

the judgment is attached hereto as Exhibit BC.

      25.      On October 10, 2019, the Debtor filed for bankruptcy.

      26.      Upon information and belief, at the time of the Agreement and the pre-funding

call and contrary to the representations of the Debtor, Merchant was behind on payments to its


KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 9
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20           Entered 03/24/20 19:40:32       Page 10 of 26



landlord.   Pursuant to the Debtor’s bankruptcy schedules, Blue Mound Business Park, the

landlord for the Merchant, was granted a judgment in 2017 against Debtor in the total amount of

$13,010.20.

      27.       On the pre-funding call, the Debtor represented that he did not expect to close his

business for any reason over the next twelve months. Considering that the Debtor stopped

payments under the Agreement just over two months after entering into this Agreement, it is

likely that Debtor knew at the time of entering into the Agreement that the Debtor would close

his business. Furthermore, pursuant to the Debtor’s schedules, the business of the Merchant

existed from 2014 to 2017 at the 1150 Blue Mound Road West address, and from 6/2017 to

20182018, at an undisclosed address – a relatively short time after entering into the Agreement.

Also, pursuant to the Debtor’s schedules, the Debtor is now currently employed at Texas Best

Heating & Air which appears to be right next to his residence.

      28.       Moreover, Debtor and Merchant agreed to use the Account and authorized

Kapitus to make daily withdraws pursuant to the Agreement. The authorization the Debtor gave

to Kapitus to make daily withdraws is irrevocable without the consent of Kapitus. Considering

the short period of time between funding and the removal of authorization through the stop

payment, the Debtor likely knew at the time of entering into the Agreement it did not intend to

honor the terms of the Agreement.

      29.       On the pre-funding call, the Debtor represented that he and Merchant were

current on all of its taxes.   Pursuant to the Debtor’s schedules, the IRS is owed back taxes for

2015 and 2016 in the amount of approximately $100,000.            The Debtor certainly knew the

representation regarding being current on taxes was false at the time of the pre-funding call and




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 10
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20         Entered 03/24/20 19:40:32        Page 11 of 26



that the representation regarding being in compliance with all applicable laws was false at the

time of entering into the Agreement.

     30.       Upon information and belief, the acts and omissions that constitute default of the

Agreement were performed or omitted by, at the direction of, or with the consent of the Debtor.

       31.     Upon information and belief, considering the number of other financing

arrangements the Debtor entered into around the time it entered into the Agreement, the Debtor

either misrepresented its financial situation at the time of entering into the Agreement or used

some or all of the proceeds from the agreement for personal, family, or household purposes, in

violation of the terms of the Agreement.

     31.       32. In addition to signing the Agreement in his capacity as an owner and

representative of Merchant, Debtor also signed the Agreement as a Guarantor, agreeing to be

obligated to all terms of the Agreement. See Agreement, pp. 8–9.      Indeed, Debtor personally

guaranteed that he would not take any action, nor permit Merchant to take any action, that would

breach the Agreement.

     32.       33. Upon information and belief, Debtor never had any intention to honor the

Agreement. Instead, upon information and belief, Debtor intended to use a bank account other

than the Account to divert the Receivables proceeds away from PlaintiffKapitus after the

execution of the Agreement.

                                        COUNT I
             Non-dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A)

     33.       34. PlaintiffKapitus realleges paragraphs 1 through 3332 and incorporates the

same as though set forth herein.

     34.       35. Debtor engaged in false pretenses, false statements and actual fraud to obtain

money from the PlaintiffKapitus including the following:

KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 11
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20                     Entered 03/24/20 19:40:32               Page 12 of 26



                a. Debtor represented to Kapitus that Merchant was making all payments to its

                    landlord on schedule when the Merchant was not.3

                b. Debtor represented to Kapitus that the Debtor and Merchant were current on all

                    its taxes and that it was in compliance with all laws when Merchant owed the

                    IRS back taxes for 2015 and 2016 in the amount of approximately $100,000.4

                c. Debtor represented that it did not expect to close its business for any reason in

                    the next twelve months.5 On information and belief and considering the short

                    period from the funding of the Agreement to its breach, Debtor likely knew this

                    statement was false when it was made.

                d. The Debtor agreed to provide Kapitus authority to make daily transfers from the

                    Account and agreed that such authority is irrevocable without Kapitus’s

                    consent.6 Pursuant to the Agreement, the Merchant made payments to Kapitus

                    in the amount of $829.00 per day for the period from June 29, 2016 to August

                    31, 2016 at which time the Debtor put a stop payment on the Account.

                    Considering that Debtor and Merchant issued a stop payment on the account

                    approximately two months after entering into the Agreement, the Debtor likely

                    did not have any intention to honor the Agreement when he entered into it.
3
     If the statement regarding making all payments to landlord is a statement “respecting the debtor’s or an insider’s
  financial condition” as such term is used in 11 U.S.C. § 523(a)(2), then as an alternative to this claim under 11
  U.S.C. § 523(a)(2)(A), Kapitus relies on its claim under 11 U.S.C. § 523(a)(2)(B) set forth below.
4
     If the statement regarding being current on all taxes is a statement “respecting the debtor’s or an insider’s
  financial condition” as such term is used in 11 U.S.C. § 523(a)(2), then as an alternative to this claim under 11
  U.S.C. § 523(a)(2)(A), Kapitus relies on its claim under 11 U.S.C. § 523(a)(2)(B) set forth below.
5
     If the statement regarding expecting to close its business for any reason in the next twelve months is a statement
  “respecting the debtor’s or an insider’s financial condition” as such term is used in 11 U.S.C. § 523(a)(2), then as
  an alternative to this claim under 11 U.S.C. § 523(a)(2)(A), Kapitus relies on its claim under 11 U.S.C. §
  523(a)(2)(B) set forth below.
6
     If the statement regarding authority to make daily transfers from the Account and that such authority is
  irrevocable is a statement “respecting the debtor’s or an insider’s financial condition” as such term is used in 11
  U.S.C. § 523(a)(2), then as an alternative to this claim under 11 U.S.C. § 523(a)(2)(A), Kapitus relies on its claim
  under 11 U.S.C. § 523(a)(2)(B) set forth below.

KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 12
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20          Entered 03/24/20 19:40:32       Page 13 of 26



     35.       On information and belief, Debtor knew the foregoing statements were false when

made.

     36.       Based on the Debtor’s representations, Plaintiff funded the Merchant

$100,000.00.     Pursuant to the Agreement, the Merchant made payments to Kapitus in the

amount of $829.00 per day for the period from June 29, 2019 to August 31, 2016 at which time

the Debtor put a stop payment on the Account. On information and belief, the Debtor made the

foregoing statements with the intention to deceive Kapitus into providing $100,000 to Merchant.

     37.       Pursuant to the Agreement entered into by Debtor, Merchant was to maintain the

Account with sufficient funds to cover receivables payments to Plaintiff and provide Plaintiff

with authority to make daily transfers from the Account, with such authorization to be

irrevocable without the consent of Plaintiff. Plaintiff relied on these representations to extend

the funding and execute the Agreement. See Agreement, at p. 1.Kapitus justifiability relied on

these statements and funded Merchant $100,000.

     38.       The Debtor’s statements and acts constitute conduct to obtain money by false

pretenses, false statements, or actual fraud.As a result of these false representations, Kapitus

suffered a direct loss of Ninety-Nine Thousand Eighty Six Dollars ($99,086.00) in Receivables it

purchased but did not collect, plus fees due and owing plus interest at a rate of nine percent per

annum, plus attorney’s fees.

     39.       The Debtor’s debt to PlaintiffKapitus is a debt for money, property, services, or

an extension, renewal, or refinancing of credit, obtained by false pretenses, a false

representation, or actual fraud, and isshould be deemed non-dischargeable. PlaintiffKapitus is

entitled to an award of damages in the amount of $145,306.35 through October 10, 2019,2016,




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 13
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20           Entered 03/24/20 19:40:32       Page 14 of 26



plus any additional attorneys’ fees, costs, interest, and such other relief as the Court deems just

and proper.

                                         COUNT II
              Non-dischargeability of Debtor Pursuant to 11 U.S.C. § 523(a)(2)(B)

      40.       PlaintiffKapitus repeats and realleges paragraphs 1 through 3839 and incorporates

the same as though set forth herein.

      41.       Pursuant to 11 U.S.C. §Section 523(a)(2)(B) of the Bankruptcy Code, a debt in

which a debtor obtains money by a statement in writing that is materially false respecting an

insider’s financial condition, on which the creditor reasonably relied, and which the debtor

caused to be published with intent to deceive is non-dischargeable.

      42.       Debtor and Merchant, an insider of the Debtor, did obtain money from

PlaintiffKapitus by the following written materially false statements in the Agreement respecting

Debtor’s and Merchant’s financial condition on which PlaintiffKapitus reasonably relied, among

others:

            a. Debtor and Merchant made the following representations and warranties to

                PlaintiffKapitus in the Agreement, each of which PlaintiffKapitus relied upon to

                provide the funding to Merchant:

                II.         REPRESENTATIONS,              WARRANTIES  AND
                COVENANTS. Merchant represents, warrants and covenants that
                as of this date and during the term of the Agreement:

                2.1 Financial Condition and Financial Information.
                [Merchant’s] bank and financial statements, copies of which have
                been furnished to [Kapitus] and future statements which will be
                furnished hereafter at the discretion of [Kapitus], fairly represent
                the financial condition of Merchant at such dates, and since those
                dates there has been no material adverse changes, financial or
                otherwise, in such condition, operation or ownership of Merchant.
                Merchant has a continuing, affirmative obligation to advise


KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 14
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20          Entered 03/24/20 19:40:32        Page 15 of 26



              [Kapitus] of any material adverse change in its financial condition,
              operation or ownership. . . .

              2.2 Governmental Approvals. Merchant is in compliance and
              shall comply with all laws and has valid permits, authorizations
              and licenses to own, operate and lease its properties and to conduct
              the business in which it is presently engaged. . . .

              2.7 Daily Batch Out. Merchant will batch out receipts with the
              Processor on a daily basis. . . .

              2.9 No Bankruptcy or Insolvency. As of the date of this
              Agreement, Merchant represents that it is not insolvent and does
              not contemplate and has not filed any petition for bankruptcy
              protection under Title 11 of the United States Code and there has
              been no involuntary petition under such laws brought or pending
              against Merchant. Merchant further warrants that it does not
              anticipate filing any such receivership or bankruptcy petition and it
              does not anticipate that an involuntary petition will be filed against
              it. . . .

              2.10 Additional Financing. Merchant shall not enter into any
              arrangement, agreement or commitment for any additional
              financing, whether in the form of a purchase of receivables or a
              loan to the business with any party other than [Kapitus] without
              [Kapitus]’s written permission.

              2.11 Unencumbered Receipts. Merchant has good, complete and
              marketable title to all Receipts, free and clear of all liabilities,
              liens, claims, charges, restrictions, conditions, options, rights,
              mortgages, security interests, equities, pledges, encumbrances of
              any kind or nature whatsoever or any other rights or interests that
              may be inconsistent with the transactions contemplated with, or
              adverse to the interests of [Kapitus].

              2.12 Business Purpose. Merchant is a valid business in good
              standing under the laws of the jurisdictions in which it is organized
              and/or operates, and Merchant is entering into this Agreement for
              business purposes and not as a consumer for personal, family or
              household purposes.

See Agreement, p. 3-4.

          b. Debtor and Merchant misrepresentedalso made statements that Merchant would

              only use the Account to deposit all Receivables collected by Merchant and the


KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 15
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20         Entered 03/24/20 19:40:32       Page 16 of 26



              Merchant would not change the Account except with Kapitus’s express written

              consent. See Agreement, p. 1 & pp. 3–4 §§ 1.1, 2.7.

          c. Debtor and Merchant used the representations and warranties in the Agreement

              and the financial statements provided to Kapitus at the time of entering into the

              Agreement to misrepresent the financial condition of the Merchant including

              falsely stating the Merchant was current with its landlord and falsely stating that

              Debtor and Merchant were current on their taxes. by omitting disclosures of

              outstanding obligations to its landlord and the taxing authorities.       Further,

              contrary to the statements published in the Agreement, Debtor and Merchant

              misrepresented that that Merchant was in compliance with all laws. Plaintiff As

              of the date of the Agreement, Merchant was not in compliance with all laws as it

              had back taxes outstanding for 2015 and 2016 in the amount of approximately

              $100,000 as reflected in the Debtor’s schedules. Kapitus justifiably relied on

              these representations contained in the Agreement regarding the Merchant’s

              financial condition and compliance with law and financial informationstatements

              provided to Kapitus to extend the financing and execute the Agreement.

          d. c. To allow PlaintiffKapitus to collect its purchased Receivables, the Agreement

              required Debtor to use only the Account and Merchant gave authority to Kapitus

              to make daily transfers our of such Account, with such authorization to be

              irrevocable without the consent of Plaintiff.Kapitus. Debtor caused Merchant to

              use the Account for approximately two months and then ordered a stop payment

              on the Account.     PlaintiffKapitus justifiably relied on these representations

              regarding the use of the Account and the agreement not to change the Account


KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 16
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20            Entered 03/24/20 19:40:32       Page 17 of 26



                except with the written consent of the Kapitus to extend the financing and execute

                the Agreement.

             d. Plaintiff was to collect $829.00 per day from Merchant via ACH debits. Plaintiff

                transferred the funding proceeds into this Account. Pursuant to the Agreement,

                Merchant was to maintain the Account with sufficient funds to cover receivables

                payments to Plaintiff.     Debtor caused Merchant to use the Account for

                approximately two months and then ordered a stop payment on the Account.

                Plaintiff relied on these representations to extend the funding and execute the

                Agreement. Id., at p. 1.

      43.       On information and belief, Debtor knew the foregoing statements were false when

made and with the intent to deceive Kapitus.

      44.       Kapitus reasonably relied on these statements and funded Merchant $100,000.

      45.       e. Debtor executed the Agreement in which he either falsely and fraudulently

represented the financial condition of the Debtor or he falsely and fraudulently represented that

he intended to use the funds for business purposes rather than personal, family, or household

purposes. As a result of these false representations, Kapitus suffered a direct loss of Ninety-Nine

Thousand Eighty Six Dollars ($99,086.00) in Receivables it purchased but did not collect, plus

fees due and owing plus interest at a rate of nine percent per annum, plus attorney’s fees.

       43.      The Debtor’s conduct described above constitutes obtaining money by materially

false written statement regarding an insider’s financial condition, on which Plaintiff relied, and

which the Debtor made with the intent to deceive.




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 17
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20           Entered 03/24/20 19:40:32        Page 18 of 26



       44.     Consequently, the Debtor’s debt to Plaintiff is one for money obtained by

materially false written statement regarding an insider’s financial condition, on which Plaintiff

relied, and which the Debtor made with intent to deceive, and is non-dischargeable.

      46.      45. As a result of Debtor’s statements and acts described above, Debtor is not

entitled to a discharge pursuant to Section 523(a)(2) of the Bankruptcy Code. Accordingly,

Debtor’s debt to Plaintiff is non-dischargeable, and Plaintiff. Accordingly, Debtor’s debt to

Kapitus should be deemed non-dischargeable pursuant to Section 523(a)(2) of the Bankruptcy

Code, and Kapitus is entitled to an award of damages in the amount of $145,306.35 through

October 10, 2019,2016, plus any additional attorneys’ fees, costs, interest, and such other relief

as the Court deems just and proper.

                                        COUNT III
                Nondischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(4)

      47.      46. PlaintiffKapitus repeats and realleges the above allegations set forth in

Paragraph 1 through 4546 and incorporates the same herein as though more fully stated at length.

      48.      47. Debtor’s liability to PlaintiffKapitus as alleged herein, is a debt “for fraud or

defalcation while acting in a fiduciary capacity, embezzlement, or larceny” within the meaning

of 11 U.S.C. §Section 523 (a)(4) of the Bankruptcy Code.

      49.      The Debtor signed the Agreement as the owner and representative of Merchant.

Upon information and belief, Debtor is an officer, director or other fiduciary of Merchant.

      50.      Merchant is a Texas corporation. Under Texas law, the officers and directors a

corporation have fiduciary duties to the corporation’s creditors when the corporation is insolvent

or in the zone of insolvency.




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 18
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20           Entered 03/24/20 19:40:32         Page 19 of 26



      51.      Under the Agreement, Kapitus purchased $140,000.00 of the Merchant’s

Receivables. To allow Kapitus to collect its purchased Receivables, the Agreement required

Merchant to deposit all Receivables into the Account and from the Account Kapitus is entitled to

collect 9% of the batch amount of Merchant’s collected Receivables via ACH in a daily amount

of $829.00 through debits from the Account.

      52.      The Agreement is governed by New York law. Under New York law, an express

trust requires (1) a designated beneficiary, (2) a designated trustee, (3) a fund or other property

sufficiently designated or identified to enable title of the property to pass to the trustee, and (4)

actual delivery of the fund or property, with the intention of vesting legal title in the trustee. No

particular form of words is necessary. An express trust is a fiduciary relationship with respect to

property.

      53.      The Agreement satisfies the elements of an express trust under New York law.

Kapitus is the designated beneficiary of the Receivables held by the Merchant as a trustee. The

Receivables are sufficiently designated to pass title to the Merchant as trustee and there was

actually delivery of the Receivables to the Merchant.           Accordingly, there is a fiduciary

relationship with respect to the Receivables.

      54.      The Debtor is an officer, director or other fiduciary of Merchant. The Debtor, as

an officer, director or other fiduciary of the Merchant, is liable as a fiduciary under Section

523(a)(4) of the Bankruptcy Code for the Merchant’s debt to Kapitus because the Merchant was

entrusted with the Receivables and the debt owed to Kapitus bears a special relationship to the

Receivables.

      55.      On or about September 1, 2016, the Debtor placed a stop payment on the Account

thereby to diverting the Receivables that Kapitus purchased.


KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 19
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20           Entered 03/24/20 19:40:32       Page 20 of 26



      56.      On information and belief, the Merchant was insolvent or in the zone of

insolvency at the time the Debtor placed the stop payment on the Account.          Therefore, the

Debtor owed a fiduciary duty to Kapitus and its other creditors at the time it placed the stop

payment on the Account.

      57.      48. PlaintiffKapitus believes and alleges that the Debtor entered into the

Agreement with the specific intent to take funds from Plaintiff without any intent to repay these

fundsthe Receivables from Kapitus.

       49.     Debtor obtained the funds from the Agreement by committing fraud and

defalcation while acting in a fiduciary capacity as the owner and representative of Merchant..

      58.      50. Upon information and belief, Debtor misappropriated portions of the funds

and/or receivablesReceivables for her own benefit by fraudulent intent or deceit.his own benefit.

Debtor committed fraud and/or defalcation by being entrusted with the Receivables and

misappropriating the Receivables for the Debtor’s own use.

       51.     Upon information and belief, Debtor transferred the funds and/or Receivables into

accounts not accessible by Plaintiff, which constitutes larceny.

       52.     Upon information and belief, Debtor used the funds and/or receivables without

explanation, reason or purpose relating to Merchant’s business.

      59.      53. Alternatively, Debtor’s misappropriation of the funds and/or receivables was

embezzlement because Plaintiff entrusted Debtor with the funds and/or receivables and because

Debtor may have obtained control over such funds and/or receivables without authorization.

committed larceny by taking Kapitus’s property, the purchased Receivables, with the intent to

permanently deprive Kapitus of such property.




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 20
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20           Entered 03/24/20 19:40:32        Page 21 of 26



      60.       Alternatively, Debtor’s committed embezzlement because Kapitus entrusted

Debtor with the Receivables and the Debtor appropriated these funds by diverting them away

from Kapitus for the Debtor’s own use.

      61.       54. The Debtor’s debt to PlaintiffKapitus is a debt for larceny and/or

embezzlement because the Debtor stole the Receivables to be deposited into the Account that

PlaintiffKapitus acquired under the Agreement with the intent to permanently deprive the

PlaintiffKapitus of those receivables.

      62.       55. PlaintiffKapitus sustained damages as a result of Debtor’s fraud and

defalcation while acting as a fiduciary, his embezzlement, and/or his larceny of the funds and/or

receivablesReceivables.

      63.       56. Debtor’s obligation to PlaintiffKapitus is a debt for fraud or defalcation while

acting in a fiduciary capacity, embezzlement, or larceny, and is nondischargeable. Accordingly,

Debtor’s debt to Plaintiff is and should be deemed non-dischargeable, and Plaintiff. Kapitus is

entitled to an award of damages in the amount of $145,306.35 through October 10, 2019, plus

any additional attorneys’ fees, costs, interest, and such other relief as the Court deems just and

proper.

                                         COUNT IV
                Non-dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(6)

          57.   Plaintiff repeats and realleges paragraphs 1 through 56 and incorporates the same

as though set forth herein.

          58.   Pursuant to section 523(a)(6) of the Bankruptcy Code, a debt incurred by a debtor

who engages in willful malicious conduct which results in damage shall be non-dischargeable.




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 21
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20             Entered 03/24/20 19:40:32        Page 22 of 26



       59.    Plaintiff believes and alleges that the Debtor entered into the Agreement with the

specific intent not to use the proceeds from the Agreement for business purposes and not to

repay the amounts owed under the Agreement.

       60.    Debtor defaulted on its payment obligations under the Agreement soon after

entering into the Agreement. Specifically, Debtor only paid $36,476.00 of the $140,000.00 of

Receivables purchased by Kapitus. The Debtor thereafter stopped making payments as agreed

to in the Agreement.

       61.    Upon information and belief, the Debtor never had any intention to honor the

Agreement.

       62.    Debtor also engaged in the following willful and malicious acts that caused injury

to Kapitus, among others, upon information and belief:

                a. Debtor willfully and maliciously executed the Agreement in which he

                       represented Debtor’s and Merchant’s financial condition was accurately

                       reflected in the documents produced to Plaintiff.

                b. Debtor willfully and maliciously executed the Agreement in which he

                       represented that he intended to use the funds from Plaintiff for business

                       purposes.

                c. Debtor willfully and maliciously made material omissions of fact that

                       induced Plaintiff into transferring the funds to Merchant, such as failing to

                       disclose that he did not intend to pay the Receivables to Plaintiff as

                       represented in the Agreement and failing to disclose that he did not intend

                       to honor the terms of the Agreement including giving Kapitus the

                       irrevocable authorization to take daily transfers from the Account.63.


KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 22
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20         Entered 03/24/20 19:40:32        Page 23 of 26



                     The Debtor’s activities described herein constitute willful and malicious

                   conduct which resulted in injury to Plaintiff, and the debt owed under the

                   terms of the Agreement and the Settlement Agreement. Accordingly,

                   Debtor’s debt to Plaintiff is non-dischargeable, and Plaintiff is entitled to

                   an award of damages in the amount of $145,306.35 through October 10,

                   2019,2016, plus any additional attorneys’ fees, costs, interest, and such

                   other relief as the Court deems just and proper.



                        [Remainder of Page Intentionally Left Blank]




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 23
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20         Entered 03/24/20 19:40:32      Page 24 of 26



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for entry of judgment against the Debtor, as follows:

               a. for an award of damages in the amount of $145,306.35;

               b. for an order providing that the debt owed by Debtor to PlaintiffKapitus is

                   non-dischargeable in the instant bankruptcy case, in any other chapter under

                   title 11 to which this case may be converted, and in any future bankruptcy

                   case filed by or against the Debtor;

               c. for attorneys’ fees, costs and interest accruing on and after October 10,

                   2019; and

               d. for such other and further relief as this Court may deem just and proper.


Dated February 3,March 24, 2020.
                                            DIAMOND MCCARTHY LLP

                                            /s/ Charles M. Rubio
                                            Charles M. Rubio
                                            Bar No. 24083768
                                            crubio@diamondmccarthy.com
                                            909 Fannin, Suite 3700
                                            Houston, Texas 77010
                                            Telephone: (713) 333-5100
                                            Facsimile: (713) 333-5199

                                            COUNSEL FOR PLAINTIFF
                                            KAPITUS SERVICING, INC.




KAPITUS SERVICING, INC.’S AMENDED COMPLAINT
PAGE 24
TO DETERMINE NON-DISCHARGEABILITY OF DEBT
Case 20-04009-elm Doc 8-4 Filed 03/24/20     Entered 03/24/20 19:40:32   Page 25 of 26




   Document comparison by Workshare 9.5 on Tuesday, March 24, 2020 3:03:53
   PM
   Input:
                       file://C:\Users\charl\OneDrive\Diamond McCarthy\Kapitus -
   Document 1 ID       Dwayne Paul Bridges\Complaint Regarding Discharge of
                       Debt - Dwayne Paul Bridges 02.03.20 at 830p.docx
                       Complaint Regarding Discharge of Debt - Dwayne Paul
   Description
                       Bridges 02.03.20 at 830p
                       file://C:\Users\charl\OneDrive\Diamond McCarthy\Kapitus -
   Document 2 ID       Dwayne Paul Bridges\Amended Complaint Regarding
                       Discharge of Debt - Dwayne Paul Bridges 03.24.20.docx
                       Amended Complaint Regarding Discharge of Debt -
   Description
                       Dwayne Paul Bridges 03.24.20
   Rendering set       Standard

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                                134
   Deletions                                  99
   Moved from                                  5
   Moved to                                    5
   Style change                                0
Case 20-04009-elm Doc 8-4 Filed 03/24/20   Entered 03/24/20 19:40:32   Page 26 of 26




   Format changed                            0
   Total changes                           243
